Case: 13-3158      Document: 19      Page: 1     Filed: 09/11/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                COREY DEMOND STOGLIN,
                       Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2013-3158
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH4324120389-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                          PER CURIAM.
                           ORDER
      Corey Demond Stoglin moves to reinstate his petition
 for review.
     On January 15, 2014, this court dismissed Stoglin’s
 petition for failure to file a complying informal brief. The
 court notes that on July 25, 2014 Stoglin submitted his
 brief.
Case: 13-3158         Document: 19   Page: 2      Filed: 09/11/2014



 2                                   STOGLIN   v. MSPB



       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The court’s January 15,
 2014 order is vacated, the mandate is recalled, the case is
 reinstated, and Stoglin’s brief is accepted for filing.
      (2) The Merit Systems Protection Board should
 calculate the due date of its responsive brief from the date
 of filing of this order.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s24